PER CURIAM.
This is an appeal from the dismissal with prejudice of plaintiffs’ fifth amended complaint. The complaint was in two counts, but on appeal we are asked to reverse only as to Count II. We take the issue as presented in the briefs and thus do not consider Count I. Count II is based on the legal theory of “negligent entrustment.” We hold that the injured party herein was not a third party within the rationale of Boland v. Suncoast Rent-A-Scooter, 439 So.2d 916 (Fla. 2d DCA 1983); Jowanowitch v. Florida Power & Light Company, 277 So.2d 799 (Fla. 4th DCA 1973); and Cashell v. Hart, 143 So.2d 559 (Fla. 2d DCA 1962). The trial court was thus correct in rejecting the theory of liability and, after five attempts, in dismissing with prejudice.
AFFIRMED.
DOWNEY, BERANEK and HERSEY, JJ., concur.